Beoyx.es, C. J.
1. The ground of the motion for a new trial based upon alleged newly discovered evidence is defective, in that the supporting affidavits as to the character, etc., of the alleged newly discovered witnesses fail to show their residence, associates, or means of knowledge, as required by section 6086 of the Civil Code of 1910. Furthermore, the alleged newly discovered evidence is largely cumulative in character and is not such evidence as would probably cause a different verdict upon another trial of the case.
2. The verdict was axxthorized by the evidence, and the overruling of the motion for a new trial was not error.

Judgment affirmed.


Luhe and Bloodworlh, JJ., concur.

Lester C. Dickson, for plaintiff in error.
Claude C. Smith, solicitor-general, contra.